Citation Nr: 1342026	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for facial palsy.  

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  After the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The Veteran testified during the October 2011 hearing that he was unemployed because of an outsourcing and was having difficulty finding a job because of his limitations.  In an October 2011 statement, the Veteran described right leg numbness and back pain/spasms related to his service-connected right knee disability.  The October 2011 statement also expresses a desire to reopen a previously denied claim for service connection for peripheral neuropathy of the right upper extremity.  

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); service connection for right leg numbness, to include as secondary to the service-connected right knee disability; and service connection for a back disorder, to include as secondary to the service-connected right knee disability; as well as a request to reopen a claim for service connection for peripheral neuropathy of the right upper extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and to afford the Veteran new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from Norwalk Hospital, dated in July and August 1968; (2) treatment records from the West Haven VA Medical Center (VAMC), to include any audiological testing performed in October 2010 and March 2011, and a brain scan performed around June or July 2011; (3) any additional pertinent treatment records from Brookfield Orthopedic, dated since April 2011; (4) any additional pertinent treatment records from the Danbury Orthopedic Specialist identified in the Veteran's October 2011 statement; and (5) physical therapy records from the YMCA, as identified in the October 2011 statement.   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the National Personnel Records Center (NPRC), Fort Monmouth Army Hospital, Walter Reed Army Medical Center, or any other appropriate entity, any additional service treatment records, to include records of treatment from Fort Monmouth Army Hospital and Walter Reed Army Medical Center.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine whether he has any facial palsy related to service.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had a disorder related to his claimed facial palsy at any time since around March 2010, when he filed his claim for service connection, to include a lisp, an eye twitch, and/or numbness.  If so, he or she must provide an opinion as to whether any identified disorder began during active service or is related to any incident of service, to include his in-service accident.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his June 1967 Report of Medical History prior to enlistment, the Veteran reported that he had stuttered or stammered.  

* The Veteran suffered a basilar skull fracture in July 1968.  

* An August 1968 neurosurgery consultation report indicates that the Veteran had a concussion and basilar skull fracture with right 7th nerve palsy three weeks earlier.  Examination revealed right peripheral nerve palsy, with the Veteran unable to shut his eye, smile, or wrinkle his forehead.  

* In October 1968, the Veteran was placed on Physical Profile for several diagnoses, including right facial paralysis secondary to status post right temporal bone fracture in July 1968 with cerebrospinal fluid (CSF) leak, healed.  

* In January 1969, the Veteran was evaluated in the ear, nose, and throat (ENT) clinic, 7 months post right temporal bone fracture with secondary damage to nerves 7 and 8.  Examination revealed complete recovery of right facial function.  The impression was good recovery from the right temporal bone fracture with no need for profiling from an ENT standpoint.  

* In his Report of Medical History completed in conjunction with his separation examination in July 1970, the Veteran indicated by checked box that he had not ever stuttered or stammered.  The examiner noted that the Veteran had a skull fracture as a result of a 1968 accident with right 7th nerve palsy.  On examination clinical evaluation of the head, face, and neurologic system was normal.  

* In a March 2010 statement submitted with his claim for service connection, the Veteran described his in-service motorcycle accident.  He stated that he had experienced right-sided facial palsy, but this was treated through therapy and eventually cured.  In another March 2010 statement, the Veteran reported that the right side of his face had been paralyzed as a result of his in-service skull fracture, which required an eye patch, no blinking, and no use of the mouth.  He added that his facial palsy condition had returned to normal after extensive physical therapy.  

* During the July 2010 VA examination, the Veteran reported that his facial palsy had resolved.  The examiner reported that the Veteran, "Only notes hearing loss and facial palsy."  She also stated, "Vet reports it took several months for the facial palsy to resolve."  Weakness or paralysis was not reported.  The Veteran denied current speech or swallowing difficulties.  He reported that he initially had problems with slurred speech which resolved several months following resolution of his facial droop in 1968.  He denied expressive aphasia and difficulty with articulation.  The Veteran was able to chew and move his jaw without a problem.  The examiner commented that there were no symptoms related to a traumatic brain injury (TBI).  Cranial nerves 2 through 12 were grossly intact.  The diagnoses included TBI as likely as not during service, a result of skull fracture, resolved overall, and initial residuals of right facial palsy, CSF leak and perforated right tympanic membrane, resolved.  

* During an October 2010 VA otolaryngology consultation, the Veteran gave a history of an in-service TBI associated with CSF otorrhea and skull fracture.  He denied further episodes of facial weakness.  

* During the October 2011 hearing, the Veteran testified that his in-service head trauma caused facial palsy and he had no use of the right side of his face.  He added that this condition "finally subsided to a point, where I was - it was livable."  He reported that his problems were not really noticeable, but he did have a slight lisp and was able to feel when he blinked his eye.  The Veteran was asked to describe what went on with his condition, and he responded that his eye would start blinking by itself, but added that this was not related to the facial palsy.  Later during the hearing, he testified that he had an eye twitch and a little bit of numbness on the right side of his face.  

In rendering the requested opinion, the examiner must consider and address the Veteran's October 2011 testimony regarding a lisp, eye twitch, and facial numbness related to his claimed facial palsy.  The examiner is advised that the Veteran is competent to describe these symptoms as they are capable of lay observation.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right shoulder disability.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should note whether there is any evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).

The examiner should also indicate whether there is any malunion, nonunion (with or without loose movement), or dislocation of the clavicle or scapula.   

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right shoulder disability, from those attributable to post-service injury.  In this regard, an April 2003 private treatment record documents that the Veteran fell on ice in March 2003 with pain in the subacromial region of his right shoulder, and noted that he also had a shoulder separation in the military.  The impression was right shoulder impingement syndrome; acute injury right shoulder; bursitis; rotator cuff tendinitis.  The July 2010 VA examiner commented that there was a 2003 injury to the right shoulder which likely contributed to the Veteran's degenerative changes.  

If it is not medically possible to distinguish the symptoms and effects of the service-connected right shoulder disability from those attributable to post-service injury, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected right shoulder disability.
 
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right knee disability, from those attributable to any other disability, body habitus, or from post-service injury.  In this regard:

* A June 2004 private treatment record documents that the Veteran had right knee trouble since earlier that month when he suffered a twisting injury to his knee while playing golf.  The impression was right knee osteoarthritis, torn meniscus, now quiescent.  

* In April 2007, the Veteran underwent right knee diagnostic and surgical arthroscopy, debridement, and partial lateral meniscectomy for a torn lateral meniscus and osteoarthritis of the right knee.  

* In a March 2010 statement, the Veteran described his in-service right knee injury and surgery and reported a secondary injury to the right knee, a torn meniscus, which was repaired by a civilian doctor after discharge from service.  

* During the July 2010 VA examination, the Veteran reported undergoing a second right knee surgery in 1971 or 1972 after the sudden onset of right knee swelling with walking.  The examiner noted the June 2004 twisting injury and the April 2007 surgery.  The examiner commented that the Veteran's right knee degenerative changes were as likely as not multifactorial, to include his service injury/surgery, repeat injury in 2003 while golfing [perhaps a reference to the 2004 injury] with subsequent meniscectomy surgery, morbid obesity, and pes planus.  

 If it is not medically possible to distinguish the symptoms and effects of the service-connected right knee disability, from those attributable to any other disability, body habitus, or from post-service injury, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected right knee disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected hearing loss.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


